Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 30, 2006                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

  131562-63                                                                                            Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  DAWN COOPER, Personal Representative of                                                              Robert P. Young, Jr.
  the Estate of Demetrius Morton, Deceased,                                                            Stephen J. Markman,
                                                                                                                      Justices
                Plaintiff-Appellant,
  v                                                                 SC: 131562-63
                                                                    COA: 262141, 262903
                                                                    Washtenaw CC: 04-001290-NI
  WASHTENAW COUNTY, CITY OF ANN
  ARBOR, ANTHONY WOODFORD, PAMELA
  RACITI, EUGENE HAHN, MICHAEL
  WATCHOWSKI and STEVE LAWRENCE,
             Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 4, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

         CAVANAGH and KELLY, JJ., would affirm the denial of summary disposition as to
  the individual city defendants, reverse the grant of summary disposition as to the
  individual county defendants, and remand for trial to allow a trier of fact to resolve the
  unresolved questions of causation, for the reasons stated in the Court of Appeals
  dissenting opinion.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 30, 2006                   _________________________________________
         t1122                                                                 Clerk